IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 95-30922

                           Summary Calendar



LIONEL WAYNE MAGEE,
                                            Plaintiff-Appellant,

                                versus

UNITED STATES POSTAL
SERVICE and MARVIN RUNYON,
Postmaster General,
                                            Defendants-Appellees.




          Appeal from the United States District Court
              for the Western District of Louisiana
                           (94-CV-1412)


                           February 15, 1996

Before HIGGINBOTHAM, DUHE’, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Lionel Wayne Magee appeals from the entry of summary judgment

in favor of the United States Postal Service and Marvin Runyon,

Postmaster General of the U.S.      We have jurisdiction, 28 U.S.C.

§ 1291, and we affirm.

                                  I.

     Magee, a former employee of the Postal Service, sued the

Postal Service and the Postmaster General, alleging violations of

     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
the Rehabilitation Act, 29 U.S.C. § 791 et seq., and the Privacy

Act, 5 U.S.C. § 552a.

       Magee began working for the Postal Service in June 1983 as a

Mailhandler.    In 1992, Larry Fortsun, Magee's supervisor, referred

Magee to the Postal Service's Employee Assistance Program due to

concerns about his mental fitness for duty.             Dr. J. Roderick

Hundley, Magee's own psychiatrist, diagnosed Magee as suffering

from   Post   Traumatic   Stress   Disorder,   and   Magee   relayed   this

information to his supervisors.

       Michael Smith, the Postmaster of Monroe, learned of the

problems Magee had been having with work and his co-workers.             In

June, 1993, Smith requested that Magee undergo a fitness for duty

examination.     Dr. Rahn Sherman, a board-certified psychiatrist,

performed the examination and concluded that Magee was not fit for

duty due to his mental condition.        Magee's own psychiatrist, Dr.

Hundley, concurred with the conclusions in Dr. Sherman's report.

       Based on this report, Smith decided to place Magee on off-duty

status in July 1993.      Magee sought Smith's assistance in applying

for disability retirement based on his condition.               After six

months, Smith requested a second fitness for duty examination. Dr.

Anthony Young, a clinical psychologist, performed the exam in June

1994 and concluded that Magee could not work in "any kind of

stressful setting, whether that be from the work demands or the

interpersonal or social demands of the setting at the present

time."




                                     2
     After reviewing available positions, Smith concluded that

Magee's condition rendered him unfit to work as a Mailhandler and

that he could not be reasonably accommodated in the Monroe post

office. Smith removed Magee from his position on July 5, 1994, and

Donald Vercher, Smith's superior, advised Magee of his termination

on August 8, 1994.

     Alleging discrimination based on disability, Magee appealed

his removal to the Merit Systems Protection Board.                      The Board

affirmed the decision to remove Magee but concluded that the Postal

Service had not given Magee a proper appeal when it placed him on

off-duty status in 1993.        The Postal Service awarded Magee backpay

for that period.       Magee did not appeal the Board's decision.

     Magee     filed    this   suit    in     August    1994.     By   an    amended

complaint, Magee alleged violations of the Rehabilitation Act and

the Privacy Act.       This district court granted summary judgment for

the defendants on all claims.           Magee now appeals.

                                        II.

     To prevail under the Rehabilitation Act, Magee must prove that

1) he was an individual with a disability, 2) he was otherwise

qualified, 3) he worked for the United States Postal Service, and

4) he was adversely treated solely because of his disability.                    29

U.S.C. § 794(a); Chandler v. City of Dallas, 2 F.3d 1385, 1390 (5th

Cir. 1993).    A qualified individual is, inter alia, one "who, with

or without reasonable accommodation, can perform the essential

functions of the position in question without endangering the

health   and   safety    of    the    individual       or   others."    29    C.F.R.


                                         3
§ 1613.702(f).       The district court held that Magee failed to

produce proof that he was capable of performing the essential

functions     of   the   job,   either   with   or   without   reasonable

accommodations.

     Magee does not contest the district court's conclusion that

the essential functions of a Mailhandler include the ability to

work closely with others while processing mail.           Rather, Magee

challenges the district court's conclusion that he could not

perform those functions, arguing that deposition testimony of two

of Magee's supervisors, when viewed in the light most favorable to

Magee, support an inference that Magee was capable of performing

his job.

     The district court considered and rejected this argument.

Every doctor to examine Magee, including Magee's own psychiatrist,

concluded that he was unable to work in the stressful environment

of the Monroe post office. In light of this uncontradicted medical

evidence, strained inferences drawn from the deposition testimony

of Magee's supervisors do not raise a triable issue of fact.          See

Chiari v. City of League City, 920 F.2d 311, 317 (5th Cir. 1991)

(affirming summary judgment in light of uncontradicted medical

testimony).

     Magee next contends that, regardless of his condition in July

1994, he was capable of performing his job in June 1993.        Moreover,

he contends that, even if he was not so capable, there is no

evidence of the unavailability of a reasonable accommodation in

June 1993.     The first claims falls prey to the uncontradicted


                                     4
medical opinions of two doctors that Magee was unable to perform

his job at that time.

       The second claim falls prey to the fact that neither doctor

recommended any changes in Magee's work duties that would have

rendered him able to perform his job.          Nor did Magee request any

accommodation from the Postal Service.            To the contrary, Magee

sought Postmaster Smith's help in completing documentation for

disability retirement after he was notified of his off-duty status.

Magee cannot    now   complain    that   the   Postal   Service   failed   to

consider reasonable accommodations when he did not even request

such accommodation.

       Finally, Magee claims that the district court erred by not

considering Magee's alternative claim of disparate treatment under

the Rehabilitation Act.        The amended complaint did not clearly

allege a claim for disparate treatment.           Even so, Magee did not

press this claim either in his motion for summary judgment or in

his opposition to the Postal Service's motion for summary judgment.

In short, Magee abandoned this claim, if it was ever asserted at

all.     His belated attempt to resurrect it in his motion for

reconsideration of the district court's grant of summary judgment

is too little, too late.    See Frietsch v. Refco, Inc., 56 F.3d 825,

828 (7th Cir. 1995).

                                    III.

       Magee's Privacy Act claims fare no better. Magee alleges that

Postal   Service   officials     violated   his   privacy   rights   through

various actions.      Those actions include:        1) Smith's obtaining


                                     5
Magee's    medical   records   from       Magee's   private   physician;   2)

releasing those records to Dr. Tony Young; 3) Vercher's receiving

a copy of Dr. Sherman's medical report; 4) Smith's receiving a copy

of Dr. Sherman's medical report; and, 5) Smith's maintaining a

secret file regarding Magee.     We address each in turn.

     Magee argues that Smith obtained Magee's medical records from

Dr. Hundley in violation of 39 C.F.R. § 266.4(a)(1)(ii), which

provides that postal official will "collect information, to the

greatest extent practicable, directly from the subject individual."

The district court rejected Magee's claim, holding that Smith had

satisfied the regulation by asking for these records after Magee

informed him of their existence and by seeking a subpoena for them

only after Magee refused to turn the records over to the Postal

Service.    Magee concedes that he refused to turn over his medical

records to Smith when Smith asked for them.           There was no error.

     Magee next argues that the release of Magee's medical records

to Dr. Tony Young violated the Privacy Act.             The district court

held that the Privacy Act permitted the release of records "to an

expert, consultant, or other person who is under contract to the

Postal Service to fulfill an agency function, but only to the

extent necessary to fulfill that function."             54 Fed.Reg. 43652-

01(2)(F). Magee's response that the release does not qualify under

this exception because Dr. Young was not a contract physician and

because he was retained to perform a one-time examination of Magee

is unavailing.




                                      6
      Magee's third and fourth claims center upon the partial

release of Dr. Sherman's medical report to Smith and Vercher.            The

district court rejected Magee's claims, concluding that 5 U.S.C.

§ 552a(b)(1) allows disclosure "to those officers and employees of

the agency . . . who have a need for the record in the performance

of their duties."     Magee does not contest that Smith and Vercher

have a need for the record as part of their duty to manage Postal

Service employees under their supervision, nor does Magee address

the controlling effect of the statute's own language.           Rather, he

alleges that Smith and Vercher violated the Privacy Act because

they did not follow the procedure for requesting medical records as

provided by internal Postal Service rules not published in the Code

of Federal Regulations.      We doubt that the violation of these

internal rules states a claim under the Privacy Act.            Even so, we

cannot ignore the clear mandate of the Privacy Act itself.

      Finally, Magee claims that Smith maintained a secret file in

his   desk   drawer   regarding   Magee   in   violation   of    39   C.F.R.

§ 268.1(b), which provides that "[n]o employee will maintain a

secret system of records about individuals." The record, viewed in

the light most favorable to Magee, only shows that Smith retained

copies of relevant documents regarding Magee during the pending

review of Magee's employment status.       Moreover, Magee knew of the

file's existence and had discussed the file's security with Smith.

In short, Smith's limited file-keeping was not a "secret system of

records about individuals."

      AFFIRMED.


                                    7